Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 06/08/2022 has been entered. Claims 1-29 are now pending in the application. Claims 1-5, 7-11, 14-18, 20-22 and 24 have been amended and new claims 25-29 have been added by the Applicant. Previous objections to the drawings have been withdrawn in light of Applicant’s explanations and amendments to claims 2, 14 and 24; 
Previous claims 3-11, 15-22 and 24 rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as well as under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been withdrawn in light of Applicant’s amendments to those claims and detailed explanations.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications  #13/726,267, filed Dec. 24, 2012, #13/587,645, filed Aug. 18, 2012 #13/372,240, filed Feb. 13, 2012, #13/169,996, filed Jun. 27, 2011, #12/834,526, filed Jul. 12, 2010, # 13/298,997 filed Nov. 17, 2011, # 13/298,992 filed Nov. 17, 2011, #12/054,299 filed Mar. 24, 2008, and provisional patent applications: # 61/524,567, filed Aug. 17, 2011; # 61/537,205, filed Sep. 21, 2011; # 61/563,937, filed Nov. 28, 2011; # 61/441,817, filed Feb. 11, 2011; #. 61/358,447, filed Jun. 25, 2010; # 60/929,419, filed Jun. 26, 2007; and # App. No. 61/638,290, filed Apr. 25, 2012. 
Drawings
The applicant’s drawings submitted on 12/05/2019 are not acceptable for examination purposes. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations for ”the first temple comprises a third temple electronic module disposed within a first temple cavity formed within the first temple” and “further comprising an additional electronic module disposed within the eyewear frame” recited in claims 3, 4, 15 and 16 as no figure in instant application or in the priority chain applications depicts eye ware frame with three or more electronic modules with two in frame front and one or two in each of the temples. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 has been amended (see second line with “:” that is underlined and formatting of lines 3-7), but has the previous claim identifier as “Previously Presented” (see MPEP §714 and 37 C.F.R. 1.121  Manner of making amendments in application). Due to the claim amendments the claim identifier will be treated ad “Currently Amended”. Appropriate confirmation and/or correction is requested. 

Claim Interpretation

Claim 24 recites the phrase limitation “wherein the at least one of the first electronic module or the second electronic module comprises an image sensor, a processor, and at least one of an antenna, a receiver, or a transceiver”. This phrase limitation is confusing because it may allude so some specific configuration of each one of the first and second modules with specific electronic device. However, the above claim limitation will be treated broadly, such that first and second electronic module may have each some different electronic component from the total list of the above listed electronic components, but without any specific configuration. The parent chain of applications likewise support only that an electronic module may have different electronic components, and that there can be two modules.  


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 27 recites the phrase limitation where “the manual switch extends through an outer surface of the electronic eyewear frame, the surface is a top surface of the electronic eyewear frame, the top surface being a surface higher than other surfaces of the electronic eyewear frame when the electronic eyewear frame is worn”, which is not supported in the original specifications or the drawings in the instant application or in the parent applications. Specifically, the top surface with the manual switch is not a surface that is higher than other surfaces of the electronic eyewear frame when the electronic eyewear frame is worn, because there are numerous other surfaces of the entire electronic eyewear frame that are higher than the surface with the manual switch, as depicted in e.g. Figs. 24A-C, although the surface with the manual switch can be the highest surface of the electronic module of the electronic eyewear frame, when the electronic eyewear frame is worn. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 27 recites the phrase limitation where “the manual switch extends through an outer surface of the electronic eyewear frame, the surface is a top surface of the electronic eyewear frame, the top surface being a surface higher than other surfaces of the electronic eyewear frame when the electronic eyewear frame is worn”. However, this limitation is not supported in the original specifications or the drawings in the instant application or in the parent applications, because there are other higher surfaces of the electronic eyewear frame which are higher positioned when the frame is worn (see e.g. Figs. 24A-C). Hence it is unclear what is meant by the phrase limitation that the surface with the manual switch is a top surface “higher” than other surfaces of the eyewear frame? For the purposes of examination, the above limitation will be treated broadly, such that that an outer surface of the electronic eyewear frame through which the manual switch extends can be a top surface of some part of the electronic eyewear frame such as temple or electronic module, and that the top surface can be a surface higher than other surfaces of such part of the electronic eyewear frame when the electronic eyewear frame is worn. It is suggested to amend the claim and provide explanations for support and to remove the indefiniteness issues. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 and 24, 26, 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blum et al. (hereafter Blum, of record, see submitted Information Disclosure Statements) US 20040051846 A1.
 In regard to independent claim 1, Blum teaches (see Figs. 1-28) an electronic eyewear frame (i.e. electro-active eyewear with frame, see e.g. Abstract, paragraphs [14, 70-75, 112-115, 123-125,  163-166, 187-194, 195-201], as depicted in e.g. Figs. 5, 14, 20-21]) comprising:
a frame front (front of frames 2110, e.g. 195-201], as depicted in e.g. Figs. 5, 14, 21) comprising: 
a front component, a back component, a frame front cavity formed between the front component and the back component (i.e. as front and back parts of the frame 2110 forming cavities for embedded transmitter, receiver 2160,2170 or controller in 2110, e.g. paragraphs 194-197], Figs. 20-21), and a first electronic module disposed within the frame front cavity (i.e. as one of 2160 or 2170 embedded in cavity of the front frame 2110, also controller 2140 embedded in cavity of frame 2110 paragraphs [194-197], Figs. 21); 
a first temple operably coupled to the frame front via a first hinge (i.e. as one of the temples of 2110 coupled to front of frame 2110, paragraphs [196, 205-206], e.g. Figs. 5, 14, 21); 
a second temple operably coupled to the frame front via a second hinge (i.e. as other of the temples of 2110 coupled to front of frame 2110 with second hinge, paragraphs [196, 205-206], e.g. Figs. 5, 14, 21); and 
a manual switch electrically coupled to the first electronic module and extending through the electronic eyewear frame (i.e. as e.g. manually controlled switch connected to controller e.g. 2140 and 2160,2170 and the switch itself is located on the spectacle lens frames and allows the user to easily switch between different arrays of pre-determined voltages, paragraphs [176, 187-191, 199, 201]).  

Regarding claim 2, Blum teaches (see Figs. 1-28) further comprising/disposing a second electronic module disposed between the front component and the back component on a second side of the frame front (e.g. as disposed 2170, or other controller components embedded in cavity of the frame front 2110 on the second (right side of 2110, e.g. paragraphs [194-197, 18], Figs. 21).
Regarding claim 3, Blum teaches (see Figs. 1-28) that the first temple comprises/disposing a third electronic module (e.g. 2140) disposed within a first temple cavity formed within the first temple (i.e. as 2140, power source 2150 is disposed in cavity of the temple, e.g. paragraphs [194-197], Figs. 21).  
Regarding claim 4, Blum teaches (see Figs. 1-28) further comprising/disposing an additional electronic module disposed within the eyewear frame (i.e. as e.g.  2140 and other controller components are disposed in electro-active eyewear 2100 as  range/switching devices and controllers, electronic sensors etc. that are disposed in the frame 2100 e.g. paragraphs [194-197, 182,184], Figs. 21).  
Regarding claims 5, 6, Blum teaches (see Figs. 1-28) that the first electronic module comprises/disposing a first processor (i.e. as controller 2140 processes controlling of the electro-active eyewear and as transmitter 2160 that processes signals transmitted, paragraphs [195-199, 176-177]),  and the second electronic module comprises/disposing a second processor (i.e. as controller components controlling of the electro-active eyewear and the receiver 2170 that processes signals received, e.g. paragraphs [195-199, 176-177,182, 184]).  
Regarding claim 7, Blum teaches (see Figs. 1-28) further  comprising /disposing a rechargeable battery (i.e. chargeable battery power source e.g. 2150, paragraphs [176, 195-199, 203, 206], e.g. as depicted in Fig. 21, and as power source provides power for operation of controller 2140 and controller components, and electro-active eyewear with 2160, 2170, paragraphs [176, 195-199, 203, 206]).  
Regarding claim 8, Blum teaches (see Figs. 1-28) further comprising: (disposing) a recharging coil disposed in the electronic eyewear frame (i.e. as part of charging unit for charging the battery e.g. 2150 by magnetic induction, paragraphs [176, 195-199, 203, 206]) electrically coupled/coupling to the rechargeable battery to wirelessly recharge the rechargeable battery from an external power source (i.e. note that recharging coil of the external power source for wireless charging of the battery of the eyewear is not part of the claimed eyewear or the method for producing the eyewear and therefore it is treated as external element optional to the electronic eyewear, e.g. part of charging unit for charging the battery e.g. 2150 by magnetic induction, paragraphs [176, 195-199, 203, 206]).  
Regarding claim 9, Blum teaches (see Figs. 1-28) further comprising: disposing at least one of an antenna, a receiver, a transmitter, or a transceiver operably coupled/coupling to first electronic module (i.e. as e.g. receiver antenna, short range receiver/transmitter, also as transmitter/receiver 2150, 2170, coupled to controller, e.g. 2140, paragraphs [193-197]).  
Regarding claim 10, Blum teaches (see Figs. 1-28) that at least one of the first electronic module or the second electronic module further comprises disposing operably coupling to at least one of the first processor or the second processor an image sensor (i.e. as receiver e.g. 2170 is reflected light sensor, and/or as photo sensors to track eye movements, paragraphs [195-197, 201]).  
Regarding claim 11, Blum teaches (see Figs. 1-28) further comprising: disposing and operably coupling to at least one of the first processor or the second processor at least one of a proximity sensor, a tilt sensor, an accelerometer, or a gyroscope operably coupled/coupling to first electronic module (i.e. disposed and coupled micro-gyroscope or micro-accelerometer, or range finder to controller, 2140, 2160,2170, see paragraphs [195-200]). 
In regard to independent claim 24, Blum teaches (see Figs. 1-28) an electronic eyewear frame (i.e. electro-active eyewear with frame, see e.g. Abstract, paragraphs [14, 70-75, 112-115, 123-125,  163-166, 187-194, 195-201], as depicted in e.g. Figs. 5, 14, 20-21]) comprising: a rimmed frame front a frame front (front of frames 2110, e.g. 195-201], as depicted in e.g. Figs. 5, 14, 21) comprising: 
a front component; a back component (i.e. as front and back parts of the frame 2110 forming cavities for embedded transmitter, receiver 2160,2170, controller in 2110, or light emitters and sensors e.g. paragraphs [194-197, 201], Figs. 20-21); 
a first electronic module disposed within a first frame front cavity formed between the front component and the back component on a left side of the frame front (i.e. as front and back parts of the frame 2110 forming cavity for embedded 2160, or controller 2140, photo sensor in 2110, e.g. on the left side,  paragraphs 194-197, 201], Figs. 20-21); and 
a second electronic module disposed in a second frame front cavity formed between the front component and the back component within a front spatial void of the electronic eyewear frame on a right side of the frame front (i.e. as front and back parts of the frame 2110 forming cavity for embedded 2170, another photo sensor in 2110, e.g. on the right side,  paragraphs 194-197, 201], Figs. 20-21), 
a first temple operably coupled to the frame front via a first hinge (i.e. as one of the temples of 2110 coupled to front of frame 2110, paragraphs [196, 205-206], e.g. Figs. 5, 14, 21); 
a second temple operably coupled to the frame front via a second hinge (i.e. as other of the temples of 2110 coupled to front of frame 2110 with second hinge, paragraphs [196, 205-206], e.g. Figs. 5, 14, 21); and 
a manual switch electrically coupled to the first electronic module and extending through the electronic eyewear frame (i.e. as e.g. manually controlled switch connected to controller e.g. 2140 and 2160,2170, and the switch itself is located on the spectacle lens frames and allows the user to easily switch between different arrays of pre-determined voltages, paragraphs [176, 187-191, 199, 201]),
 wherein the at least one of the first electronic module or the second electronic module comprises an image sensor, a processor, and at least one of an antenna, a receiver, or a transceiver (i.e. as transmitter 2160 that processes signals transmitted, paragraphs [195-199, 176-177], and also as controller components controlling of the electro-active eyewear and the receiver 2170 that processes signals received, e.g. paragraphs [195-199, 176-177,182, 184], and also as 2170 is reflected light sensor, and/or as photo sensors to track eye movements, paragraphs [195-197, 201], and also as receiver antenna, short range receiver/transmitter, as transmitter/receiver 2160, 2170, that are coupled to controller, e.g. 2140, paragraphs [193-197], Figs. 20-21). 
Regarding claim 26, Blum teaches (see Figs. 1-28) that the manual switch extends
through an outer surface of the electronic eyewear frame (i.e. because the switch itself is located on the spectacle lens frames and allows the user to easily switch between different arrays of pre-determined voltages and is this manually controlled switch connected to controller e.g. 2140 and 2160,2170, see paragraphs [176, 187-191, 199, 201]).
Regarding claim 28, Blum teaches (see Figs. 1-28) that the frame front cavity is at least partially disposed anterior to at least one of the first hinge or the second hinge (i.e. as one of cavities with the 2160 or 2170 embedded in cavity of the front frame 2110 is in front of the temple with hinge, see paragraphs [194-197], as depicted with reference to Fig. 21).
Regarding claim 29, Blum teaches (see Figs. 1-28) that the first electronic module is on a left side of the frame front and the second electronic module is on a right side of the frame front (i.e. as each of  2160 and 2170 is embedded in cavity of the front frame 2110 one left side and on right side, paragraphs [194-197], as depicted with reference to Fig. 21).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (hereafter Blum) US 20040051846 A1 in view of Krulevitch et al. (hereafter Krulevitch) US 20050030698 A1 (both of record, see submitted Information Disclosure Statements) . 
Regarding claims 12, Blum teaches (see Figs. 1-28) that the frame front provides/forming seal about the first electronic module (i.e. as least since 2160 and 2140 are embedded in frame 2110, paragraphs [195-198], Figs. 21, 14), but is silent that it is a water-resistant seal (however note that Blum discloses that parts of the electro-active glasses are sealed in encapsulating envelope of a water-resistant materials such as  silicones, polymethacrylate, styrene, proline, ceramic, glass, nylon, mylar and others (see e.g. paragraphs [162]). 
However, Krulevitch discloses that a module (100) is sealed with moisture resistant seal  attached to the eyeglass frame, wherein the module comprises any two of a power source, a driving circuit, and a sensing mechanism (see Title, Abstract, Figs. 1, 4 and e.g. paragraphs [30-31, 43],  and the related disclosure). Because Blum and Krulevitch are both from the same field of endeavor, the purpose of protecting the device from environment as disclosed by Krulevitch, would have been recognized as an art pertinent art of Blum. 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to construct the eyeglasses frame, such as the one disclosed by Blum, with moisture resistant seal for module (100) attached to the eyeglass frame, where the module may include power source, driving circuit, sensing mechanism, such as disclosed by Krulevitch for the purpose of protecting the device from environment (see e.g. Krulevitch, paragraphs [06, 31, 33-34]). 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (hereafter Blum, of record, see submitted Information Disclosure Statements) US 20040051846 A1 in view of Spitzer US 6204974 B1. 

Regarding claim 25, Blum teaches (see Figs. 1-28) the first and second temple (i.e. as one and the other of the temples of 2110 coupled to front of frame 2110 with second hinge, paragraphs [196, 205-206], e.g. Figs. 5, 14, 21). But Blum is silent that the first and second temples comprise metal.  
However, Spitzer teaches in the same field of inventions of an eyewear head-mountable image display system (See Figs. 4-6, 15, 23-25, Title, Abstract, col. 1 lines 26-60, col. 3 line 41-col. 4 line 58, col. 14 lines 35-45) and further teaches that temples comprise metal (i.e. as temples for eyeglasses comprise metal stock, providing strength and reduced, light weight, col. 14 lines 35-45, col. 3 line 41-col. 4 line 58). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the material for the temples of Blum to include metal according to teaching of Spritzer in order to provide reduced, light weight as well as strength, (see Spitzer col. 14 lines 35-45, col. 3 line 41-col. 4 line 58), and also since metal is  known materials with known properties, and the use thereof in temples would have been predictable to one of ordinary skill in the art, given the benefits of metal materials (noted by Spitzer above), and since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.). 


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (hereafter Blum, of record, see submitted Information Disclosure Statements) US 20040051846 A1 in view of Yamasaki of US 20060019614 A1. 
Regarding claim 27, Blum teaches (see Figs. 1-28) that the manual switch extends
through an outer surface of the electronic eyewear frame (i.e. because the switch itself is located on the spectacle lens frames and allows the user to easily switch between different arrays of pre-determined voltages and is this manually controlled switch connected to controller e.g. 2140 and 2160,2170, see paragraphs [176, 187-191, 199, 201]), but is silent that the surface is a top surface of the electronic eyewear frame, the top surface being a surface higher than other surfaces of the electronic eyewear frame when the electronic eyewear frame is worn.
However, Yamasaki teaches in the same field of invention of a mobile information apparatus (See e.g. Fig. 3, Abstract, paragraphs [03, 11-12, 45-54]) and further teaches that surface is a top surface of the electronic eyewear frame (i.e. as switch 23 for powering on and off the head-mounted unit 2 is provided on the top surface of the battery container 21, as depicted in Figs. 1, 3, paragraphs [45-54, 124, 146]), the top surface being a surface higher than other surfaces of the electronic eyewear frame when the electronic eyewear frame is worn (i.e. as surface of 21 with the manual switch is a top, highest surface of 21, as depicted in Figs. 1, 3, paragraphs [45-54, 124, 146],  allowing the mobile information apparatus with the head mounted unit as lightweight, conveniently portable, and easy to operate). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify position of manual switch on the top surface of eyewear frame part, module as taught by Yamasaki in order to provide the mobile information apparatus and head mounted unit that is lightweight, conveniently portable, and easy to operate, ( see e.g. paragraphs [45-54]). 


Allowable Subject Matter
Claims 13-23 are allowed.

Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding independent claim 13, directed towards a method of making an electronic device, the closest cited prior art of Blum teaches (see Figs. 1-28) such a method of making an electronic eyewear frame (i.e. as producing method of electro-active eyewear with frame, see e.g. Abstract, paragraphs [14, 70-75, 101, 127, 131-132,146, 151, 112-115, 123-125,  163-166, 187-194, 195-201], claims 13-15, as depicted in e.g. Figs. 5, 14, 20-21]; note that the method of producing is treated mutatis mutandis with the produced structure of the electro active eyewear), the method comprising: 
disposing a first electronic module within a frame front cavity formed between a front component of a frame front and a back component of the frame front (i.e. as disposing one of 2160 or 2170 embedded in cavity of the frame front 2110, also controller 2140 embedded in cavity of frame 2110 between front and back part of the frame front  of 2110 forming the cavity for embedding 2160 or 2170, 2140, see paragraphs [194-197], Figs. 21); 3U.S. Application No. 16/704,591Attorney Docket No. EVSO-027US19 coupling a first temple to the frame front via a first hinge (i.e. as one of the temples of 2110 coupled to front of frame 2110 via hinge,  paragraphs [196, 205-206], e.g. Figs. 5, 14, 21); coupling a second temple to the frame front via a second hinge (i.e. as other of the temples of 2110 coupled to front of frame 2110, via other hinge, paragraphs [196, 205-206], e.g. Figs. 5, 14, 21); and electrically coupling a manual switch to the first electronic module and disposing the manual switch in the electronic eyewear frame so that a portion of the manual switch extends through the electronic eyewear frame (i.e. as e.g. manually controlled switch that is coupled (connected) to controller e.g. 2140 and 2160,2170, paragraphs [176, 187-191, 199, 201]; note that the method of producing is treated mutatis mutandis with the produced structure of the electro active eyewear, hence method claims are grouped with corresponding device claims).  
However, regarding claim 13, the prior art taken either singly or in combination fails to anticipate or fairly suggest such a method of making an electronic eyewear frame  including the specific arrangement where the frame front cavity is formed between a front component piece of a frame front and a back component piece of the frame front, with the back component piece is distinct and separate from the front component piece, in combination with all other claimed limitations of claim 13. 
With respect to claims 14-23, these claims depend on claim 23 and are allowable at least for the reasons stated supra.

	

Response to Arguments

Applicant's arguments filed in the Remarks dated 06/08/2022 with respect to claim 1 and it’s dependent claims have been fully considered but they are not persuasive. 
Specifically the Applicants argue that the cited prior art of Blum does not disclose features of claim 1, namely (1) “a manual switch electrically coupled to the first electronic module and extending through the electronic eyewear frame” and “frame front cavity”, because allegedly the only manual switch is a separate module, and since it is allegedly unclear where the electronic controller is in the frame of Blum. The Examiner respectfully disagrees. With respect to issue (1), as noted in the rejection above, the cited prior art of Blum teaches all limitations of claim 1, as Blum teaches (see Figs. 1-28) an electronic eyewear frame (i.e. electro-active eyewear with frame, see e.g. Abstract, paragraphs [14, 70-75, 112-115, 123-125,  163-166, 187-194, 195-201], as depicted in e.g. Figs. 5, 14, 20-21]) comprising:
a frame front (front of frames 2110, e.g. 195-201], as depicted in e.g. Figs. 5, 14, 21) comprising: 
a front component, a back component, a frame front cavity formed between the front component and the back component (i.e. as front and back parts of the frame 2110 forming cavities for embedded transmitter, receiver 2160,2170 or controller in 2110, e.g. paragraphs 194-197], Figs. 20-21), and a first electronic module disposed within the frame front cavity (i.e. as one of 2160 or 2170 embedded in cavity of the front frame 2110, also controller 2140 embedded in cavity of frame 2110 paragraphs [194-197], Figs. 21); 
a first temple operably coupled to the frame front via a first hinge (i.e. as one of the temples of 2110 coupled to front of frame 2110, paragraphs [196, 205-206], e.g. Figs. 5, 14, 21); 
a second temple operably coupled to the frame front via a second hinge (i.e. as other of the temples of 2110 coupled to front of frame 2110 with second hinge, paragraphs [196, 205-206], e.g. Figs. 5, 14, 21); and 
a manual switch electrically coupled to the first electronic module and extending through the electronic eyewear frame (i.e. as e.g. manually controlled switch connected to controller e.g. 2140 and 2160,2170 and the switch itself is located on the spectacle lens frames and allows the user to easily switch between different arrays of pre-determined voltages, paragraphs [176, 187-191, 199, 201]).  
Specifically, Blum teaches a frame front cavity formed between the front component and the back component, i.e. as front and back parts of the frame 2110 forming cavities for embedded transmitter, receiver 2160,2170 or controller in 2110, e.g. paragraphs 194-197], Figs. 20-21), and a first electronic module disposed within the frame front cavity (i.e. as one of 2160 or 2170 are embedded in cavity of the front frame 2110, also controller 2140 as embedded in cavity of frame 2110 paragraphs [194-197, 195], Figs. 21), and further teaches that a manual switch electrically coupled to the first electronic module and extending through the electronic eyewear frame, i.e. as Blum expressly teaches manually controlled switch connected to controller e.g. 2140 and 2160,2170 and that the switch itself is located on the spectacle lens frames, paragraph [189], and allows the user to easily switch between different arrays of pre-determined voltages paragraph [190], see all paragraphs [176, 187-191, 199, 201]). Blum discloses only in a further example embodiment that “it is not necessary for the switch to be on the spectacles themselves”. Since “In another exemplary embodiment, the switch is in a separate module”. However, this appears as mischaracterization of the Blum reference, as Blum does not disclose that this external module switch is the only place for manual switch. Moreover, this additional example embodiment was not relied upon in the rejection above. Applicant’s arguments appears not to be commensurate with the current rejection, and are thus not persuasive. Blum also teaches that one of 2160 or 2170 are embedded in cavity of the front frame 2110, also controller 2140 as embedded in cavity of frame 2110 paragraphs [194-197, 195], Figs. 21, as that is expressly disclosed in paragraphs [195-197]. Specifically, as these elements are embedded in the frame, there is the cavity in which they are embedded. Such embedded elements cannot be “embedded” outside of the frame. Hence the Applicant’s argument is not persuasive. Regarding the above issue (1) it is also noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.  Additionally, in response to applicant's argument under (1) above, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the cavity is formed from separate and distinct front component piece and back component piece) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants argue that the cited prior art of Blum does not disclose features of claims 5 and 6, namely (2) that there are two processors in first and second modules, because allegedly the only processor 2140 is in the temple. The Examiner respectfully disagrees. With respect to issue (1), as noted in the rejection above, the cited prior art of Blum teaches all limitations of claim 1, as Blum teaches (see Figs. 1-28) that the first electronic module comprises/disposing a first processor i.e. as although the main controller 2140 processes controlling of the electro-active eyewear but the  as transmitter 2160 that processes signals transmitted is taker as one processor, (paragraphs [195-199, 176-177]),  and the second electronic module comprises/disposing a second processor i.e. as controller components controlling of the electro-active eyewear and as the receiver 2170 that processes signals received which is used as another processor, e.g. paragraphs [195-199, 176-177,182, 184]). It is noted, that the claims do not recite any details  or particular functions, configurations for each first and second processor. Therefore, elements 2160 and 2170 are used for those limitations, as they process e.g. send, receive, convert electrical and optical signals at least to an extent. 
Regarding Applicants arguments for claim 8 that the Blum reference does not disclose the shape of components in the eyewear frame used for inductive charging, it is noted that Blum expressly teaches a recharging coil disposed in the electronic eyewear frame, i.e. as part of charging unit for charging the battery e.g. 2150 by magnetic induction as such charging unit has a coil and magnet in order to function and operate by magnetic induction, see paragraphs [176, 195-199, 203, 206]) electrically coupled/coupling to the rechargeable battery to wirelessly recharge the rechargeable battery from an external power source (i.e. note that recharging coil of the external power source for wireless charging of the battery of the eyewear is not part of the claimed eyewear or the method for producing the eyewear and therefore it is treated as external element optional to the electronic eyewear, e.g. part of charging unit for charging the battery e.g. 2150 by magnetic induction, see paragraphs [176, 195-199, 203, 206]. It is noted that no specific shape of the charging unit i.e. coil and magnet is recited in the claim.   
Regarding Applicants arguments for claim 10 that the Blum reference does not disclose image sensor, because the noted light receiver of the laser/light range finder device or eye tracker device with multiple light sensors are not image sensors but are point sensors, it is noted that Blum teaches (see Figs. 1-28) that at least one of the first electronic module or the second electronic module further comprises disposing operably coupling to at least one of the first processor or the second processor an image sensor, i.e. as receiver e.g. 2170 is reflected light sensor, and/or as photo sensors to track eye movements, paragraphs [195-197, 201]. Specifically range finer device may have light source as laser, VSEL, LED or OLED and corresponding light receiver which is image sensor, since it receives the image light i.e. light from the light source reflected from ranged objects. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. specific image sensor with given size, pixel numbers/resolution, or type e.g. CCD or CMOS) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, Blum never mentions any particular point sensor, not is it clear what alleged point sensor must be. However, even if the above sensors are “point” sensors” then they may sense  an image regardless of the size of the image or a point. In addition, no special definition of image sensor is found in the present specification, and, absent a special definition, Examiner is obligated to take the broadest reasonable interpretation not in conflict with the specification.  It is noted that the feature upon which applicant relies (i.e., “image sensor ”) has been given its broadest reasonable interpretation.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The examiner respectfully disagrees with applicant’s interpretation of, “image sensor” which states/seems to imply that image sensor must be specific image sensor with given size, pixel numbers/resolution, or type e.g. CCD or CMOS, and/or with specific function of taking images for specific purpose.  However, the specification is silent as to interpretation of the above term for the image sensor. The specification does not prohibit such an interpretation given and explained above. Therefore, Examiner's interpretation is both reasonable and not in conflict with the specification, and the limitation is met by the prior art. 
Regarding Applicants arguments for claim 24 that the Blum reference does not disclose simultaneously disclose the image sensor and antenna, or receiver or transceiver, because the noted light receiver of the laser/light range finder device or eye tracker device with multiple light sensors are not image sensors but are point sensors, it is noted that Blum teaches (see Figs. 1-28) the at least one of the first electronic module or the second electronic module comprises an image sensor, a processor, and at least one of an antenna, a receiver, or a transceiver (i.e. see claim interpretation above, and as transmitter or processor 2160 that processes signals transmitted, paragraphs [195-199, 176-177], and also as controller components controlling of the electro-active eyewear and the receiver 2170 that processes signals received, e.g. paragraphs [195-199, 176-177,182, 184], and also as 2170 is reflected light sensor, and/or as photo sensors to track eye movements, paragraphs [195-197, 201], and also as receiver antenna, short range receiver/transmitter, as transmitter/receiver 2160, 2170, that are coupled to controller, e.g. 2140, paragraphs [193-197], Figs. 20-21. Hence for example one module is transmitter or processor 2160 that processes signals transmitted, and the other module is receiver 2170 that processes signals received, e.g. paragraphs [195-199, 176-177,182, 184], and also as 2170 is reflected light sensor. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., simultaneously providing one module as image sensor and the other as antenna, receiver, or transceiver) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted that the claim limitations do not requires such specific combination of electronic module device. Moreover, as noted in the claim interpretation section above, such interpretation is not supported by the current application or parent applications. See also reply to arguments regarding claim 1 and 10 above, that also apply here. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872